DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,180,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is substantially the same.  While the present claims appear to be more narrow than the patented claims, the claims only differ by a negative claim limitation of determining that a “run command” is not present.  This limitation does not add utility or any added feature to the claim limitations

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takai et al. (CN 110088025).
Takai et al. disclose a method for controlling an apparatus, the apparatus being an elevator, an escalator or an automatic door, the method comprising: detecting whether a fault (via detector 12) is present in the apparatus; determining whether to perform an automatic fault clearing in response to detecting the fault is present (As discussed in reference to figure 2 - When the fault signal is output by the fault detection unit 12, the process execution unit 15 selects the repair process stored in the repair process database 14 in association with the fault signal. The control device 7 operates the elevator 1 in accordance with the repair process selected by the process execution section 15. That is, the process execution unit 15 causes the control device 7 to perform the repair process corresponding to the failure occurring in the elevator 1”); and performing the automatic fault clearing in response to determining to perform the automatic fault clearing, the automatic fault clearing including clearing a fault (As discussed in reference to Figure 3 – “When the fault is detected in the step S102, the control device 7 outputs the fault signal corresponding to the fault (step S103). The control means 7, for example, sends a failure signal to the management center 9 (step S104). The repair support device 10 performs a repair process corresponding to the failure signal output from the control device 7 (step S105). The control device 7 determines whether the repair is successfully performed by the repair process (step S106). In step S106, for example, when the fault detection unit 12 again detects the same fault signal, judging that the repair failure. In step S106, for example, when the fault signal is not detected by the fault detection part 12, judging that the repair is successful”), wherein the determining whether to perform the automatic fault clearing determines to perform the automatic fault clearing in response to detecting a run command is not present in the apparatus (Figure 7 provides the hardware structure for the repair device – inherently the device can be programmed to consider or not consider a “Run Command” when performing the repair (clearing) operation) (Further this negative limitation excludes the command for operation of clearing.  The limitation is not positively recited.).
Takai et al. disclose the method, wherein the automatic fault clearing comprises:
clearing all faults (figure 2); or clearing one or more faults which prevent an operation mode of the apparatus (As discussed in reference to figure 2 – “The repair process database 14, for example, associates the fault signal of the elevator 1 with the repair process one by one to store. For example, the fault signal A is only associated with the repair process A. For example, the fault signal B is only associated with the repair process B. For example, the fault signal C is only associated with the repair process C. When the fault signal is output by the fault detection unit 12, the process execution unit 15 selects the repair process stored in the repair process database 14 in association with the fault signal. The control device 7 operates the elevator 1 in accordance with the repair process selected by the process execution section 15. That is, the process execution unit 15 causes the control device 7 to perform the repair process corresponding to the failure occurring in the elevator 1”).
Takai et al. disclose the method, wherein the automatic fault clearing is performed locally by a controller of the apparatus (figure 4).
Takai et al. disclose the method, wherein the automatic fault clearing is performed by activating a rescue drive function (RDF) switch provided at a controller of the apparatus (As discussed in the specification – “The repair support device 10 may also be, for example, a device having a frame different from that of the control device 7. The repair support device 10 may also be a storage device such as a memory such as a substrate to which the control device 7 is connected. The repair supporting device 10 is a storage device, the function of the process executing part 15 is realized by program. The operation control part 11 controls the action of the elevator 1. The operation control unit 11 controls the movement of the car 5, for example, by controlling the drive of the tractor 3. The operation control unit 11 controls the opening and closing of the door of the elevator 1, for example, by means of a door opening/closing device not shown”).
	Takai et al. disclose the method, further comprising: performing a default error procedure in response to determining not to perform the automatic fault clearing (As discussed in the Specification – “The repair support device 10 performs a repair process corresponding to the failure signal output from the control device 7 (step S105). The control device 7 determines whether the repair is successfully performed by the repair process (step S106). In step S106, for example, when the fault detection unit 12 again detects the same fault signal, judging that the repair failure. In step S106, for example, when the fault signal is not detected by the fault detection part 12, judging that the repair is successful”).
Takai et al. disclose the method, wherein the determining whether to perform the automatic fault clearing determines whether to perform the automatic fault clearing based on whether the fault fulfills a condition (As discussed – “The failure detection unit 12 detects a failure occurring in the device of the elevator 1. The fault detection unit 12 outputs a fault signal corresponding to the detected fault. The fault signal, for example, is the pre-set information for determining the type of the fault and the occurrence position”).
	Takai et al. disclose the method, wherein the condition specifies that the fault be of a fault type (As discussed – “The fault signal, for example, is the pre-set information for determining the type of the fault and the occurrence position”).
	Takai et al. disclose the method, further comprising: selecting the default error procedure from among a plurality of default error procedures based on a condition, the determining whether to perform the automatic fault clearing being based on the condition (As discussed – “The repair process database 14 pre-stores a repair process. The repair process is set to a control instruction capable of repairing or mitigating the failure of the elevator 1. The repair process is, for example, an order in which the various device actions of the elevator 1 are operated, the opportunity for each device to act, and the time for continuing the action of the various devices.  The repair process database 14, for example, associates the fault signal of the elevator 1 with the repair process one by one to store. For example, the fault signal A is only associated with the repair process A. For example, the fault signal B is only associated with the repair process B. For example, the fault signal C is only associated with the repair process C”).
Takai et al. disclose the method, wherein the apparatus is the elevator; and the method further comprises performing a stop at a next floor in response to the performing the automatic fault clearing being successful (As discussed - when it is determined that the repair is successful in step S106, executing the process of step S101. When it is determined that the repair fails in step S106, the control device 7 stops the elevator 1 (step S107)”).
	Takai et al. disclose the method, further comprising: performing an automatic recovery procedure after the automatic fault clearing (As discussed – “The correction section 17, for example, by means of the control device 7 and the repair support device 10 to communicate with the correction repair process. It is also possible that the correction section 17, for example, periodically corrects the repair process. It is also possible that the correction section 17 corrects the repair process, for example, at a predetermined date or time period. It is also possible that the correction unit 17 corrects the repair process, for example, according to the operation of the person to the management center 9. It may also be that the correction section 17 covers the repaired restoration process data pre-created according to the content of the historical record database 16 into the repair process database 14”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al.
Takai et al. are discussed above.  Takai et al. do not discuss remote clearing or rebooting.
However, Official Notice is taken with respect to it being well known in the art to utilize remote clearing wherein the system can be clear from a remote location and it further known to reboot systems to recover operations that remove faults.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the well known teachings in the art with Takai et al., because the teachings allow standard and remote types of means for controlling operations by clearing faults. 

Allowable Subject Matter
Claims 8, 10, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF12/2/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837